

Exhibit 10.2
 
SECOND AMENDMENT TO INVESTORS’ RIGHTS AGREEMENT
STANDSTILL AND EXTENSION AGREEMENT
 
This Second Amendment to Investors’ Rights Agreement Standstill and Extension
Agreement (“Agreement”) is made as of July 29, 2009 (the “Effective Date”), by
and between Rubio’s Restaurants, Inc., a Delaware corporation (“Rubio’s” or the
“Company”), and the Ralph Rubio and Dione Rubio Family Trust (the “Investor”).
 
RECITALS
 
A.           Rubio’s and the Investor are parties to that certain Amended and
Restated Investors’ Rights Agreement dated as of  November 19, 1997, as amended
on December 31, 1997 and in May 1998 (the “Original Rights Agreement”), wherein
Rubio’s granted to the Investor certain registration rights.
 
B.           On May 7, 2007, Rubio’s and the Investor entered into an Investors’
Rights Agreement Standstill and Extension Agreement, as amended by the Amendment
to Investors' Rights Agreement Standstill and Extension Agreement dated
September 11, 2008, which provides, among other things, for an extension of the
expiration date applicable to the Investor’s registration rights and modified
the registration rights originally granted under the Rights Agreement
(collectively, the “Original Extension Agreement”).
 
C.           The Original Extension Agreement superseded the Investors’ Rights
Agreement Standstill and Extension Agreement, dated March 12, 2004, and the
Investors’ Rights Agreement Standstill and Extension Agreement, dated July 28,
2005.
 
D.           Given the current state of market conditions, the trading range of
Rubio’s common stock and the current operating performance of the Company, the
Investor desires to obtain a further extension of, and modification of its
registration rights.
 
E.           The Company is willing to grant to the Investor a further extension
of its registration rights through December 31, 2011 in exchange for the
Investor agreeing not to exercise any demand registration rights on or before
December 31, 2009.
 
AGREEMENT
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1.           Extension of Registration Rights.  Beginning on the Effective Date
and extending through December 31, 2011, Rubio’s hereby grants to the Investor
the same rights, if any held by the Investor as of the Effective Date under
Section 1.2, 1.3, 1.4, 1.6, 1.7, 1.8, 1.9, 1.10, 1.11, 1.12 and 1.14 of the
Rights Agreement, as amended by the Original Extension Agreement (the "Rights
Agreement"), provided, that in the event that the Company exercises its right to
defer the filing of a Form S-3 registration statement pursuant to
Section 1.12(b)(3) or to suspend the use of a Form S-3 registration statement
pursuant to Section 1.12(d) of the Rights Agreement, the Investor’s rights shall
be extended from December 31, 2011 by the number of days of any deferral and any
suspension.  Such rights shall be governed by the relevant terms and conditions
as set forth in the Rights Agreement, which terms are hereby incorporated by
reference, provided that the Investor shall be considered the “Holder” as that
term is used in the Rights Agreement.

 
 

--------------------------------------------------------------------------------

 

2.           Standstill.  Beginning on the Effective Date and extending through
December 31, 2009, the Investor will not exercise any demand registration
rights, as described in Sections 1.2 or 1.12 of the Rights Agreement that it is
entitled to exercise.
 
3.           Miscellaneous.
 
(a)           Waivers and Amendments.  Neither this Agreement nor any provision
hereof may be changed, waived, discharged, terminated, modified or amended
except upon the written consent of the Company and the Investor.
 
(b)           Headings.  The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.
 
(c)           Severability.  In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.
 
(d)           Notices.  All notices, requests, consents and other communications
hereunder shall be in writing, shall be sent by confirmed facsimile or mailed by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, and shall be deemed given when so sent in the
case of facsimile transmission, or when so received in the case of mail or
courier, and addressed as set forth on the signature page of this Agreement.
 
(e)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of California as applied to contracts
entered into and performed entirely in California by California residents,
without regard to conflicts of law principles.
 
(f)           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.
 
(g)           Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.
 
(h)           Entire Agreement.  This Agreement, the Rights Agreement and the
Original Extension Agreement, constitute the full and entire understanding and
agreement between the parties with regard to the subject matter hereof.

 
2

--------------------------------------------------------------------------------

 

(i)           Effect of Amendment.  Except as expressly modified by this
Agreement, the Original Extension Agreement shall remain unmodified and in full
force and effect.
 
(j)           No Third Party Beneficiaries.  This Agreement and all conditions
and provisions hereof are and are intended to be for the sole and exclusive
benefit of Rubio’s and the Investor and for the benefit of no other party to the
Rights Agreement (or any successors or assigns).
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives on the day and year first above
written.


Company:
RUBIO’S RESTAURANTS, INC.
 
a Delaware corporation
     
By:
/s/ Daniel E. Pittard
   
Daniel E. Pittard
   
President and Chief Executive Officer
       
Address:
   
1902 Wright Place, Suite 300
   
San Diego, CA 92008
   
Fax No.:  (760) 602-5113
     
Investor:
THE RALPH RUBIO AND DIONE RUBIO FAMILY TRUST
     
By:
/s/ Ralph Rubio
   
Ralph Rubio, Trustee
       
Address:
   
1902 Wright Place, Suite 300
   
San Diego, CA 92008
   
Fax No.:  (760) 602-5113


 
3

--------------------------------------------------------------------------------

 